                                                                                 United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                         IN THE UNITED STATES DISTRICT COURT                            June 03, 2019
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                     David J. Bradley, Clerk
                                   HOUSTON DIVISION



UNITED STATES OF AMERICA                       §
                                               §
V.                                             §        CIVIL ACTION NO. H-18-2581
                                               §      (CRIMINAL NUMBER H-14-356-07)
EDWIN JASSIEL PERALTA-CASTRO                   §




                            MEMORANDUM OPINION AND ORDER



        The      defendant,       Edwin   Jassiel     Peralta-Castro,          has     filed         a

Motion Under 28 U.S.C.               § 2255 to Vacate,            Set Aside,     or Correct

Sentence By a Person in Federal Custody ( "§ 2255 Motion")                               (Docket

Entry No. 576) and Petitioner's Memorandum of Law and Supporting

Appendix         in     Support    of     Motion     to       Vacate,   and/or       Set-Aside

Conviction Pursuant to Title 28 U.S.C.                    §   2255 ("Memorandum of Law")

(Docket Entry No. 577) . 1               The government has filed United States'

Response to Peralta-Castro's Motion for Relief Under 28 U.S.C.

§    2255 and Motion for Judgment on the Record                            ( "United States'

Response")         (Docket Entry No.         600),    and Peralta-Castro has filed

Peralta' s Reply to the United States Response In Opposition to

Title       28    U.S.C.    §     2255    ("Defendant's          Reply")     (Docket        Entry

No.   605).       The court has carefully reviewed all of the parties'

arguments.            Based on this review, the court's recollection of the

        1
      Although a Civil Action Number has been assigned to the
§  2255 Motion, all docket entries referenced are to Criminal
No. H-14-356.   For purposes of identification all page citations
refer to the page number imprinted by the court's electronic filing
system, CM/ECF.
relevant         proceedings,    and        the    application       of   governing       legal

authorities,         the pending        §   2255 Motion will be denied and the

corresponding Civil Action No. H-18-2581 will be dismissed for the

reasons explained below.


                                       I.    Background

        Peralta-Castro was charged along with several codefendants in

connection with a conspiracy to possess with intent to distribute

1    kilogram        or   more    of        heroin       and   50    grams    or    more     of

methamphetamine. 2          On    April       7,     2016,     the   government     filed     a

Superseding Information, charging Peralta-Castro with engaging in

monetary transactions in property derived from unlawful activity in

violation of 18 U.S.C.             §    1957 . 3      Specifically,         the Superseding

Information charged Peralta-Castro with purchasing a 2007 Honda

Pilot        Sport   Utility     Vehicle          with    proceeds    derived      from     the

distribution of controlled substances in violation of 21 U.S.C.

§   84l(a) . 4

        Peralta-Castro waived a formal indictment on the charges in

the Superseding Information and entered a guilty plea on May 12,

2016, pursuant to a written Plea Agreement. 5                        In exchange for his


        2
            Superseding Indictment, Docket Entry No. 51, p. 2.
        3
            Superseding Information, Docket Entry No. 276.


        5
     Waiver of Indictment, Docket Entry No.                          285,    pp.   1-2;    Plea
Agreement, Docket Entry No. 286, pp. 1-14.

                                               -2-
plea, the government agreed to dismiss the drug-trafficking charges

against him in the Superseding Indictment and not to oppose a

decrease in sentence if he clearly accepted responsibility for his

role in the drug-trafficking conspiracy. 6

       The        Probation Off ice prepared a                   Pre sentence        Investigation

Report        ("PSR")        using    the     2015       edition       of   the      United      States

Sentencing Guidelines Manual. 7                       The Probation Off ice determined

that Peralta-Castro's base offense level score was 34 based on the

amount       of     controlled        substances         attributable           to    his    relevant

conduct,          which       involved       loading       vehicles         with     narcotics        in

concealed compartments on multiple occasions. 8                                 With a one-level

increase          for    specific          offense    characteristics              under     U.S.S.G.

§   2Sl.1 (b) (2) (A),          which applies to convictions under 18 U.S.C.

§   1957,         and    a    reduction       of     three   levels         for      acceptance       of

responsibility,               Peralta-Castro's           total        offense      level     was    32. 9

Because Peralta-Castro had no criminal history points, he faced a

potential range of 121-151 months in prison under the Guidelines.

Because       the       statute      for    the    offense       of    conviction,          18   U.S. C.

§   1957,     had a          maximum term of 10 years,                  the     Probation Office

recommended a sentence of 120 months'                         imprisonment. 10              The court


       6
           Plea Agreement, Docket Entry No. 286, pp. 4-5.
       7
           PSR, Docket Entry No. 346, p. 7 1 18.
       8
           Id. at 6 1 12 and 7-8 1 19.
       9
           Id. at 8 11 20-28.
       10
            Id. at 12 11 56-57.

                                                   -3-
denied        defense   counsel's   objections      to   the   PSR    and   sentenced

Peral ta-Castro to serve 12 O months'               imprisonment followed by a

three-year term of supervised release. 11

        Peralta-Castro      challenged     his   sentence      on    direct   appeal,

arguing that the court erred when it found him accountable for

aiding and abetting a drug trafficking offense as relevant conduct

and by denying him a reduction in sentence for having a mitigating

role.         The Fifth Circuit rejected Peralta-Castro's arguments and

affirmed the sentence in an unpublished opinion.                See United States

v. Peralta-Castro, 699 F. App'x 407 (5th Cir. Oct. 26, 2017)                     (per

curiam) . 12      The Supreme Court denied Peralta-Castro's petition for

a writ of certiorari on February 26, 2018.                See Peralta-Castro v.

United States, 138        s. Ct. 1179 (2018).
        Peralta-Castro now seeks relief under 28 U.S.C. § 2255 arguing

that he was denied effective assistance of counsel because his

defense        attorney   failed    to   properly    research       his   "sentencing

exposure before advising him to plead guilty. " 13                   The government

argues that Peralta-Castro is not entitled to relief and that the

§   2255 Motion must be denied because his claims lack merit. 14



        11
      Sentencing Transcript, Docket Entry No. 464, p. 6; Judgment
in a Criminal Case, Docket Entry No. 425, pp. 2-3.
        12
      Slip Opinion in Appeal No. 16-20833, Docket Entry No. 566,
pp. 1-3.
        13
             § 2255 Motion, Docket Entry No. 576, p. 4.
        14
             United States' Response, Docket Entry No. 600, pp. 22-30.

                                          -4-
                                  II.       Standard of Review

        A prisoner serving a                     sentence       imposed by a        federal      court

"claiming        the    right     to        be    released upon         the       ground    that    the

sentence was imposed in violation of the Constitution or laws of

the United States                            may move the court which imposed the

sentence to vacate, set aside or correct the sentence."                                    28 U.S.C.

§ 2255(a).         If the court concludes that the prisoner's motion is

meritorious, it must "vacate and set the judgment aside and shall

discharge the prisoner or resentence him or grant a new trial or

correct      the    sentence        as       may    appear       appropriate."             28   u.s.c.
§   2255 (b) .

        A prisoner seeking relief under 28 U.S.C.                             §   2255 "must clear

a significantly higher hurdle" than the standard that would exist

on direct appeal.             United States v. Frady, 102 S. Ct. 1584, 1593

( 1982) .   After a conviction has been affirmed on appeal, a court is

"entitled to presume that the defendant stands fairly and finally

convicted."        United States v. Willis, 273 F.3d 592, 595 (5th Cir.

2001)    (citations omitted).                     For this reason,        "[r)elief under 28

U.S.C.A. § 2255 is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been

raised      on direct        appeal          and    would,       if   condoned,       result       in a

complete miscarriage of justice."                           United States v. Vaughn,                955

F.2d 367, 368 (5th Cir. 1992).

        Mindful        of   the   defendant's             pro    se   status,       the    court    has

liberally construed his                 §    2255 Motion and related filings.                       See

                                                    -5-
Estelle v. Gamble, 97 S. Ct. 285, 292 (1976)                      (" [A] prose document

is to be liberally construed."); Haines v. Kerner, 92 S. Ct. 594,

596 ( 1972)    (per curiam)     ( stating that pro se pleadings are held "to

less    stringent         standards     than      formal     pleadings     drafted       by

lawyers").      Nevertheless,         a prose petitioner's "mere conclusory

allegations     on    a    critical     issue      are     insufficient    to    raise    a

constitutional issue."          United States v. Woods, 870 F.2d 285, 288

n.3    (5th Cir. 1989)       (citing Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983)).


                                 III.       Discussion

A.     Ineffective Assistance of Counsel

       The    Sixth     Amendment      to    the        United    States   Constitution

guarantees criminal defendants the right to effective assistance of

counsel.      See Yarborough v. Gentry, 124 S. Ct. 1, 4 (2003).                        "The

benchmark for judging any claim of ineffectiveness must be whether

counsel's     conduct      so undermined the             proper    functioning    of   the

adversarial process that the trial cannot be relied on as having

produced a     just result."          Strickland v.          Washington,    104 S.     Ct.

2052, 2064 (1984)          A defendant asserting ineffective assistance of

counsel therefore must demonstrate that (1) counsel's performance

was deficient and (2)          counsel's deficient performance prejudiced

the defense.      Id.      "Failure to prove either deficient performance

or actual prejudice is fatal to an ineffective assistance claim."

Carter v. Johnson,          131 F.3d 452,         463    (5th Cir. 1997).        "A court

                                            -6-
need not address both components of the inquiry if the defendant

makes an insufficient showing on one."                          Armstead v. Scott, 37 F.3d

202, 210 (5th Cir. 1994).

        "The performance prong of Strickland requires a defendant to

show that counsel's representation fell below an objective standard

of reasonableness."              Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012)

(internal        quotation marks            and       citation omitted).                "Therefore,

courts may not fall prey to 'the distorting effect of hindsight'

but   must       be     'highly      deferential'          to    counsel's        performance."

Carter,        131    F.3d     at    463    (quoting       Strickland,         104      S.   Ct.     at

2065-66)         "Hence,        there       is    a     strong     presumption           that      the

performance 'falls within the wide range of reasonable professional

assistance.'"            Id.     (same)          The burden is on the defendant to

overcome this presumption.                  Id.

        To establish Strickland prejudice a defendant must show that

there     is     "a     reasonable         probability          that,    but      for    counsel's

unprofessional errors, the result of the proceeding would have been

different."           Strickland, 104 S. Ct. at 2068.                   The prejudice inquiry

under Strickland is altered in the guilty-plea context, where the

defendant       bears     the       burden of         demonstrating        that      "there     is    a

reasonable probability that, but for counsel's errors, he would not

have pleaded guilty and would have insisted on going to trial."

Hill v. Lockhart,              106 S. Ct. 366,          370     (1985); see also Premo v.

Moore, 131 S. Ct. 733, 743 (2011)                       (quoting Lockhart).


                                                  -7-
       A habeas       petitioner must           "affirmatively prove prejudice."

Strickland,       104   S.   Ct.    at    2067.      Conclusory        allegations    are

insufficient to make this showing.                See Day v. Quarterman, 566 F.3d

527, 540-41 (5th Cir. 2009).              The Supreme Court has clarified that

the prejudice inquiry in the context of a guilty plea requires a

case-by-case examination of the totality of the evidence against

the defendant.        Lee v. United States, 137 S. Ct. 1958, 1966 (2017).

A reviewing court should not upset a guilty plea "solely because of

post    hoc     assertions   from     a   defendant      about    how he      would have

pleaded but for his attorney's deficiencies," but "should instead

look to contemporaneous evidence to substantiate a                            defendant's

expressed preferences."            Lee, 137 S. Ct. at 1967.


B.     The Defendant's Ineffective-Assistance Claims

       Peralta-Castro        contends      that    his     defense     counsel    (Adrian

Almaguer)       was   deficient     for    failing    to    research his       potential

sentencing       exposure     under       the    Guidelines      and    the   applicable

statutory maximum for the charged offense, 18 U.S.C. § 1957, before

advising him to plead guilty. 15            He alleges that his defense counsel

"misunderstood the Guidelines and advised [him]                        that he faced at

most 15 to 21 months in prison, and to therefore plead guilty." 16

. He alleges that he was prejudiced because,                     but for the alleged



       15
            Memorandum of Law, Docket Entry No. 577, p. 15.
       i&Id.

                                            -8-
deficiency in his counsel's representation, he would have plead not

guilty and insisted on a trial. 17

     As     support   for   his   claim Peralta-Castro provides    his   own

affidavit,     in which he states that defense counsel "assured" him

that he "would be sentenced to 15-20 months incarceration." 18           He

also points to a page from Defendant's Sentencing Memorandum,             in

which defense counsel argued for a Guidelines calculation that

would yield a total offense level score of 14, resulting in a range

of 15-21 months' imprisonment for an offender in Criminal History

Category     I. 19   Peralta-Castro   argues   that   counsel's   deficient


     17
      Memorandum of Law, Docket Entry No. 577, p. 15.      Peralta-
Castro argues that he need not establish prejudice because he was
constructively denied counsel as the result of his attorney's
errors, relying on United States v. Cronic, 104 S. Ct. 2039 (1984).
See Memorandum of Law, Docket Entry No. 577, pp. 19-20.       He is
mistaken. Prejudice is presumed under Cronic only when a defendant
is completely denied counsel during a critical stage of the
proceeding or counsel "entirely fails to subject the prosecution's
case to meaningful adversarial testing[.]" Id. at 2047 (emphasis
added); Bell v. Cone, 122 S. Ct. 1843, 1851 (2002).             The
presumption of prejudice recognized in Cronic does not apply where
a defendant merely complains of poor performance by his defense
counsel. See United States v. Griffin, 324 F.3d 330, 364 (5th Cir.
2003) ( "When the defendant complains of errors, omissions, or
strategic blunders, prejudice is not presumed; bad lawyering,
regardless of how bad, does not support the per se presumption of
prejudice.") (quoting Gochicoa v. Johnson, 238 F.3d 278, 284-85
(5th Cir. 2000)). The record refutes Peralta-Castro's claim that
counsel failed to subject the prosecution's case to meaningful
adversarial testing; Cronic, therefore, is not applicable.
     18
          Sworn Affidavit, Docket Entry No. 577, pp. 24-25.
     19
      Exhibit, Docket Entry No. 577, p. 26. Peralta-Castro provides
only one page and does not identify the document or provide a
complete copy, but the record reflects that the page comes from
Defendant's Sentencing Memorandum, see Docket Entry No. 340, p. 3,
which was filed with the court on October 19, 2016, months after
Peralta-Castro entered his guilty plea on May 12, 2016.

                                      -9-
performance is further supported by the fact that several of his

codefendants subsequently received much lighter sentences and by

the fact that counsel raised "legally baseless" arguments that were

inadequately briefed on appeal. 20

      The government argues that Peralta-Castro's sworn statements

during the rearraignment proceeding refute his contention that his

guilty plea was not voluntarily and knowingly made with a            full

understanding that he faced a 10-year maximum sentence and that his

punishment would not be determined until after a PSR was prepared. 21

The transcript of the rearraignment hearing confirms that the court

expressly advised Peralta-Castro that he was pleading guilty to a

felony that had a maximum sentence of 10 years or 120 months in

prison. 22     Peralta-Castro replied that he understood. 23   The court

also advised Peralta-Castro that there had been no determination

yet about what his sentence would be and that a probation officer

would prepare a PSR,       which he would be given an opportunity to

review and submit objections. 24

      The court also expressly addressed the Sentencing Guidelines.

The court      explained to Peralta-Castro that    "no one knows     what


      20
           Memorandum of Law, Docket Entry No. 577, pp. 15-16, 18.
      21
           United States' Response, Docket Entry No. 600, p. 23.
      22
           Rearraignment Transcript, Docket Entry No. 470, p. 7.
      23rd.


      24
           Id. at 8.

                                   -10-
advisory guideline range the probation officer will recommend, or

what      advisory        guideline    range    [the      court]      will      find    to   be

applicable, or what sentence [the court] will impose." 25                         When asked

if   he      understood,      Peralta-Castro        replied,       "Yes. " 26     The    court

emphasized that Peralta-Castro would be bound by his guilty plea

even if the sentence imposed was greater than what his attorney or

anyone else may have predicted. 27             Peralta-Castro responded that he

understood. 28 The court specifically asked Peralta-Castro if his

counsel had told him what sentence he would receive if he pled

guilty. 29        Peral ta-Castro replied,         "No." 30   When the court asked if

anyone else had told him what sentence he would receive if he pled

guilty, Peralta-Castro again replied,                   "No." 31

       The        court   recited     the   statutory     elements       of     the    offense

outlined in the Superseding Information and the Plea Agreement,

which included a            factual statement setting out Peralta-Castro's

involvement in the offense. 32               The written Plea Agreement,                 which



       25Id.

       26Id.

       27Id.

       2srd. at 9.

       29Id. at 11.

       30Id. at 9.
       31
            Id.
       32Id. at 12-13.

                                            -11-
also advised Peralta-Castro that the "statutory maximum penalty"

was "imprisonment of not more than ten (10) years" for the offense

found in 18 U.S.C. § 1957, 33 contains the following factual basis

for the plea:

          a.    In early 2013, law enforcement officials in
     Houston, Texas, determined that a drug trafficking
     organization (DTO) based in Michoacan, Mexico, was
     recruiting individuals to drive vehicles fit with hidden
     compartments filled with narcotics across the Mexican
     border into the Southern District of Texas. Once these
     vehicles entered the United States, they were driven from
     Texas to their ultimate destination, typically, New York.
     In New York, the drivers would give possession of the
     vehicle to a specified individual; that individual would
     take the vehicle for a day or two; and the vehicle would
     subsequently be returned to the driver. At the time of
     the vehicle's return, it housed United States currency in
     its hidden compartment as opposed to narcotics.       The
     vehicle, complete with its cache of hidden currency,
     would then be driven back to Mexico.

          b.   As this investigation progressed,       several
     narcotics/bulk currency seizures in the Southern District
     of Texas were linked to this Mexican DTO.      Further, a
     Confidential Source (CS) working with DEA officials
     advised that the DTO was operating a narcotics "stash
     house" at 14907 Leila Oaks in Houston, Texas.         Via
     surveillance, agents determined that one of the occupants
     of 14907 was the defendant, Edwin Jassiel Peralta-Castro.

           c.  Ultimately,     DEA     investigators     tied
     Peralta-Castro directly to several of the vehicles
     utilized by the DTO to transport narcotics and/or
     narcotics proceeds.      The   first  vehicle   tied to
     Peralta-Castro was a Volvo observed by police on June 3,
     2013, at 14907 Leila Oaks. The following day, M.S. was
     stopped in Beaumont, Texas, driving this Volvo. [ 34 ]
     Police   ultimately   searched   the   Volvo,   locating


     33
      Plea Agreement, Docket Entry No. 286, p. 1   1   2 (emphasis in
original) .
     34
      This Volvo was previously registered to A.O. and codefendant
Christopher Clark (Clark).

                               -12-
    approximately sixteen kilograms of methamphetamine
    secreted inside a hidden compartment.     M.S. agreed to
    cooperate with officials and would have testified at
    trial that on June 3, 2013, she gave the Volvo to
    Peralta-Castro, who had the vehicle in his possession for
    several hours. Peralta-Castro subsequently returned the
    Volvo to M.S. later that evening at Whataburger,
    providing M.S. with travel money to go to Atlanta as
    well. [ 35 ) Phone tolls also confirmed cellular contact
    between M.S. and the cellular device of Peralta-Castro
    multiple times during this period.

         d.        In addition, on June 7, 2013, A.O. and
    co-defendant        Christopher Clark   were  arrested in
    Rosenberg, Texas, when the stop of their black Dodge
    Journey SUV led to the recovery of ten kilograms of
    heroin from a hidden compartment. This Dodge Journey had
    also been previously observed at 14907 Leila Oaks.
    Agreeing to cooperate with officials and willing to
    testify at trial, A.O. admitted to working for the DTO
    for approximately three months prior to her June 7
    arrest. [ 36 )    A.O. stated that she was paid $2,000 to
    $3,000 dollars per trip; that she made multiple trips
    from Mexico/the border to various locations including New
    York; and that on several of the trips, A.O. dropped the
    "stash vehicle" off with Peralta-Castro for a short
    period of time prior to leaving Houston - and upon her
    return.         Clark confirmed A.O. 's information in an
    interview separately conducted that day and would
    likewise testify at trial that Peralta-Castro assisted
    with the pick-up/delivery of DTO vehicles. In addition,
    Peralta-Castro's cellular phone number was located in
    cellular telephones belonging to A.O. and Clark. Phone
    tolls confirmed multiple cellular contacts between these
    parties during this period as well.

         e.    Thereafter, agents received information from
    the CS that Peralta-Castro wanted to purchase another
    vehicle for the DTO to transport narcotics and/or bulk
    U.S. currency.   Investigative efforts revealed that on
    June 20, 2013, Peralta-Castro purchased a Honda Pilot
    Sport Utility Vehicle bearing Vehicle Identification
    Number   (VIN)  2HKYF18547H511523  from Spring Branch

    35
      Peralta-Castro was captured on surveillance        footage   at
Whataburger on the evening of June 3, 2013.
    36
         "Rodolfo" (Adolfo Aguirre Roman) personally recruited A.O.

                                 -13-
        Honda[ 37 ] in Houston, Texas, for $14,149.68 in cash. The
        day after Peralta-Castro purchased this Honda Pilot in
        United States currency, the vehicle was registered to
        B.H. Thereafter, on July 18, 2013, B.H. was arrested at
        the United States Border Patrol checkpoint in Sarita,
        Texas. At this time, the Honda Pilot was loaded with 16
        kilograms of heroin in an aftermarket compartment located
        under the vehicle.

              f.  At trial, the United States would have offered
        testimony from the CS who specifically would have related
        that Peralta-Castro purchased the Honda Pilot for the DTO
        and that Peralta-Castro's source of United States
        currency was the DTO. The United States would also have
        presented testimony from M.S; A.O; and Clark regarding
        Peralta-Castro's role with the       load vehicles and
        drug/money couriers as described herein.     In addition,
        staff from Spring Branch Honda would have testified that
        Peralta-Castro paid over $10,000 in United States
        currency on June 20, 2013, for the Honda Pilot ultimately
        titled to B.H, a drug courier.           A photocopy of
        Peralta-Castro's identification, along with all other
        purchase documents would have been introduced.         In
        addition, Peralta-Castro's tax and employment records
        would have been offered into evidence.         From these
        records, the jury would have learned that Peralta-Castro
        did not legitimately earn sufficient funds from which to
        purchase the Honda Pilot, corroborating that the funds
        presented to Spring Branch Honda were derived from
        specified unlawful activity. 38

Peralta-Castro acknowledged during the rearraignment hearing that

he had read the Plea Agreement,              that the factual statement was

true,        and   that   he   did   everything   that   was   described   in   that

statement. 39



        37
      Spring Branch Honda is a "financial institution" as defined
by Title 31, United States Code, Section 5312 (a) ( 2) (T) .
        38
      Plea Agreement, Docket Entry No. 286, pp. 7-10 (emphasis and
footnotes, renumbered, in original).
        39
             Rearraignment Transcript, Docket Entry No. 470, p. 13.

                                          -14-
       The Plea Agreement contained an Addendum in which defense

counsel stated that he "fully and carefully" explained to Peralta-

Castro the Guidelines applicable to his case and that, because the

Guidelines are "only advisory," the court could sentence him "up to

the maximum allowed by statute per count of conviction. " 40 At the

sentencing hearing, Peralta-Castro acknowledged that his attorney

had reviewed the PSR with him in Spanish, including the recommended

Guidelines       range        and   statutory maximum       term   of    imprisonment. 41

Although       Peralta-Castro had ample             opportunity to        speak at        the

sentencing hearing,             at no time did he indicate that he had been

told he would receive a sentence of only 15-20 months or express

any desire to withdraw his guilty plea and proceed to trial. 42

       "It     is      well    established      that   [a   defendant's]         '[s]olemn

declarations in open court carry a strong presumption of verity'"

or truthfulness.              United States v. Lampazianie, 251 F.3d 519, 524

(5th Cir.       2001)     (quoting Blackledge v. Allison,               97 S.    Ct.    1621,

1629        (1977)).          Courts   should    afford     "great      weight     to     the

defendant's statements at the plea colloquy."                        United States v.

Cothran, 302 F.3d 279,              283-84   (5th Cir. 2002).        The self-serving

allegations in Peralta-Castro's§ 2255 Motion, Memorandum of Law,

and affidavit that his defense counsel told him he would receive a


       40
            Plea Agreement - Addendum, Docket Entry No. 286, p. 13.
       41
            Sentencing Transcript, Docket Entry No. 464, pp. 3-4.
       42
            Id. at 4, 5.

                                             -15-
sentence      of        15-20     months         is        insufficient       to    overcome          the

presumption that applies to the sworn statements he made in open

court, where Peralta-Castro represented that his defense counsel

had made "No" such estimate. 43                       See United States v. Stumpf,                    827

F.2d 1027, 1030 (5th Cir. 1987)                        ("[S]tatements made to the court

when a     guilty plea is             entered          'carry a        strong presumption of

verity,'      and        ' [t]   he   subsequent             presentation          of     conclusory

allegations        unsupported             by    specifics        is     subject        to     summary

dismissal. '")          ( quoting Blackledge, 97 S. Ct. at 162 9)

     Peralta-Castro has provided no independent support for his

claim that         he    was     misinformed by counsel                  about      his      potential

sentence before his guilty plea was entered.                                See United States v.

Fuller,     769 F.2d 1095,            1099       (5th Cir.       1985)       (to be entitled to

evidentiary hearing on claim that sworn statements during the plea

proceeding were false,                a defendant must make                   "specific factual

allegations        supported          by    the       affidavit        of     a    reliable         third

person") .         Peralta-Castro               has    not     otherwise          pointed      to    any

contemporaneous evidence                   in the record showing that he had an

inclination to withdraw his guilty plea and proceed to trial once

his sentencing exposure was outlined in the PSR.                                    The fact that

defense counsel argued that the Guidelines range should be lower in

Defendant's Sentencing Memorandum, which was filed months after the

guilty      plea         was      entered,            is     evidence         of     advocacy         on


     43
          Rearraignment Transcript, Docket Entry No. 470, p. 9.

                                                  -16-
Peralta-Castro's behalf, and is not proof that defense counsel gave

misleading or incorrect advice about the potential sentence he

would receive.      Likewise, lower sentences received by less culpable

codefendants in this case are not evidence of deficient performance

on his counsel's part.     In addition, although Peralta-Castro faults

his counsel for filing an inadequate appellate brief, he does not

demonstrate that he would have prevailed on appeal if his counsel

had raised any other argument and, therefore, he fails to establish

deficient performance or actual prejudice in that context.                See

Smith    v.   Robbins,   120   S.   Ct.   746,   764    (2000)   (establishing

ineffective assistance by counsel requires a defendant to show that

counsel unreasonably failed to raise a            non-frivolous     issue and

that,    but for this failure,      he would have prevailed on appeal).

Thus, Peralta-Castro has not demonstrated that his guilty plea was

coerced by misinformation about his sentencing exposure.

        Moreover,   Peralta-Castro proposes no viable defense to the

charges against him, which were supported on substantial evidence

outlined in the factual basis for the Plea Agreement.                 Because

Peralta-Castro does not dispute that the factual basis underlying

his guilty plea was true, he does not otherwise establish that, but

for any deficiency on his counsel's part,              there was a reasonable

probability that he would not have pleaded guilty and would have

insisted on going to trial.         Hill, 474 U.S. at 59; see also Lee,

137 S. Ct. at 1966 (observing as a general matter that "a defendant

who has no realistic defense to a charge supported by sufficient

                                     -17-
evidence will be unable to carry his burden of Ehowing prejudice

from accepting a guilty plea").              Therefore, Peralta-Castro fails to

demonstrate deficient performance or actual prejudice, and he fails

to show that he was denied effective assistance of                             counsel    in

connection with his guilty plea or sentence.                             Because Peralta-

Castro has not established a valid claim for relief,                           his§ 2255

Motion will be denied.


C.     Request for an Evidentiary Hearing

       Peralta-Castro           requests     an     evidentiary          hearing   on    his

ineffective-assistance claim. 44                 A motion brought under 28          u.s.c.
§    2255 may be denied without a hearing if the motion,                       files, and

records of the case conclusively show that the defendant is not

entitled to relief.             See United States v. Bartholomew, 974 F.2d 39,

41 (5th Cir. 1992) (per curiam)             (citing United States v. Auten, 632

F.2d 478 (5th Cir. 1980)).              In this case the record is sufficient

to fairly dispose of the allegations made by Peralta-Castro.                              A

district       court     need    inquire    no     further   on     collateral     review.

Therefore, Peralta-Castro's request for an evidentiary hearing is

DENIED.


                       IV.      Certificate of Appealability

       Rule 11 of the Rules Governing Section 2255 Proceedings states

that    a     district    court     "must    issue     or    deny    a    certificate    of



       44
            Defendant's Reply, Docket Entry No. 605, pp. 1-4, 6-7.

                                            -18-
appealability          when    it   enters        a        final     order     adverse      to     the

applicant."        A certificate of appealability will not issue unless

the applicant makes            "a substantial showing of                       the denial of a

constitutional right," 28 U.S.C.                      §    2253(c) (2), which requires an

applicant to demonstrate "that reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong."         Tennard v.        Dretke,              124   S.   Ct.    2562,    2565    (2004)

(quoting Slack v. McDaniel, 120                   s. Ct. 1595, 1604 (2000))                       This

requires     a    petitioner        to    show        that      "jurists      of    reason       could

disagree     with        the    [reviewing]                court's         resolution       of     his

constitutional claims or that jurists could conclude the issues

presented        are    adequate         to    deserve          encouragement        to     proceed

further."        Buck v. Davis, 137 S. Ct. 759, 773 (2017)                          (citation and

internal quotation marks omitted).

      A district court may deny a                          certificate of appealability,

sua sponte, without requiring further briefing or argument.                                        See

Alexander v. Johnson,           211 F.3d 895,               898      (5th Cir. 2000).            After

careful review of the pleadings and the applicable law, the court

concludes that reasonable jurists would not find the assessment of

the   constitutionµl           claims         debatable         or    wrong.        Because        the

defendant does not allege facts showing that his claims could be

resolved in a different manner, a certificate of appealability will

be denied.



                                               -19-
                    V.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Motion Under 28 U.S.C. § 2255 to Vacate, Set
          Aside, or Correct Sentence By a Person in Federal
          Custody filed by Edwin Jassiel Peralta-Castro
          (Docket Entry No. 576) is DENIED; and this action
          will be dismissed with prejudice.

     2.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the 3rd day of June, 2019.




                                     UNITED STATES DISTRICT JUDGE




                              -20-
